Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating a prison disciplinary rule prohibiting inmates from using controlled substances. Upon review of the record, we find that the misbehavior report, positive drug test results and correction officers’ testimony provide substantial evidence supporting respondent’s determination. We further find that given the evidence establishing the chain of custody of petitioner’s urine sample, petitioner was not prejudiced by the denial of his request to produce a copy of the refrigerator log book. Finally, we do not find that the Hearing Officer’s conduct deprived petitioner of a fair and impartial hearing.
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.